The /s




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 12, 2014

                                       No. 04-14-00260-CV

               ONE (1) 1992 CHEVROLET PK, VIN. 1GCEC14Z4NE164549,
                                    Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13890
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
       Timothy Edward Knoeppel appeals the trial court’s judgment signed March 18, 2014.
Appellant has filed in this court a motion to proceed in forma pauperis, an affidavit of indigence,
and a motion for preparation of the record. We order the clerk of this court to send copies of the
motions, affidavit, and this order to the trial court clerk, the court reporter, and all parties. See
TEX. R. APP. P. 20.1(d)(2).

      We further give notice that the deadline for filing a contest to the affidavit of indigence is
May 22, 2014. Any contest must be filed in this court. See TEX. R. APP. P. 20.1(e)(1).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court